Title: To Thomas Jefferson from James Main, 31 October 1808
From: Main, James
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     New York 31st. October 1808
                  
                  Duly honored with your esteemed favor of the 19th., have only to return my sincere thanks for your condescension, & will avail myself of your kindness: for I find that the first Vol of the proposed history will not be ready for inspection for Several months to come. Being important, every pains will be taken to render it impartial. Besides, my time is now partly devoted to conducting the Daily Advertiser, having purchased one half of the establishment, for the purpose of devoting it to the vindication & support of the Republican cause. I beg you sir to accept a paper which will be daily forwarded. If the first grade of talents do not appear in our columns, we expect credit for the purity of our motives. When faction is attempting in this state to distract & divide us, a new weapon was considered necessary to crush the monster. I have the honor to be, 
                  with every sentiment of respect for your elevated rank, and sincere esteem for your Talents & private virtues, Dr Sir Your Mo: Obt. Humle. Servt.
                  
                     James Main 
                     
                  
               